DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 9/13/2022 has been fully considered. Claims 8-15 are withdrawn and claims 1-4 and 6-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (JP 2011-255521). A machine translation is being used as the English translation for Matsumoto.

Regarding claim 1, Matsumoto discloses a resin for a dye-receiving layer of a thermal transfer image receiving sheet (pg. 2), wherein the resin is polyester resin and is in the form of particles dispersed in water to form an aqueous dispersion (pg. 8), wherein the resin is obtained by polycondensing an alcohol component of 80 mol% or more of an alkylene oxide of 2,2-bis(4-hydroxyphenyl)propane with a carboxylic acid component (pg. 4), wherein the alkylene oxide adduct of 2,2-bis(4-hydroxyphenyl)propane has a molar ratio of propylene oxide to ethylene oxide being 98/2 to 40/60 (pg. 3), wherein the carboxylic acid component is 7 to 25 mol% (pg. 3) and wherein the carboxylic acid component comprises adipic acid (pg. 3).
The polyester resin being in the form of particles dispersed in water to form an aqueous dispersion reads on the claimed resin dispersion comprising a polyester resin and an aqueous medium. 
The molar amount of the ethylene oxide adduct of 2,2-bis(4-hydroxyphenyl)propane is 1.6 mol% (80 mol% x 0.02) to 48 mol% (80 mol% to 0.60). The molar ratio of the ethylene oxide adduct of 2,2-bis(4-hydroxyphenyl)propane to the carboxylic acid component is 0.064 (1.6/25) to 9.6 (48/7). The above calculated molar ratio of the ethylene oxide adduct of 2,2-bis(4-hydroxyphenyl)propane to the carboxylic acid component overlaps the claimed range for the molar ratio of the ethylene oxide adduct of 2,2-bis(4-hydroxyphenyl)propane to the carboxylic acid component. The endpoint of 40/60 overlaps the claimed range for the molar ratio of the adducts of propylene oxide to ethylene oxide of 2,2-bis(4-hydroxyphenyl)propane.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an improvement in dyeing property, release property and surface quality of the thermal transfer image receiving sheet (pg. 3). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Matsumoto discloses the resin comprising glass transition temperature being 50 to 85 °C (pg. 5).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved releasability and storage stability of the thermal transfer image receiving sheet (pg. 5). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, Matsumoto discloses the resin comprising the softening temperature being 80 to 165 °C (pg. 5).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved releasability and storage stability of the thermal transfer image receiving sheet (pg. 5). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Matsumoto discloses the resin comprising the carboxylic acid component being 7 to 25 mol% (pg. 3) and wherein the carboxylic acid component comprises adipic acid (pg. 3).

Regarding claim 6, Matsumoto discloses the resin comprising volume median particle size (D50) of the resin particles being 20 to 1000 nm (pg. 6).

Regarding claim 7, Matsumoto discloses the resin comprising the solid content concentration of the aqueous dispersion being 20 to 42% by weight (pg. 5).

Response to Arguments
Applicant's arguments filed 7/14/022 have been fully considered but they are not persuasive.

Applicants argue that there is no suggestion to select adipic acid among the possible compounds for the carboxylic acid.

The Examiner notes that Matsumoto discloses a list of compounds for the carboxylic acid that includes adipic acid. One of ordinary skill in the art would selected adipic acid from the cited list of compound for the carboxylic acid. Also, there is no negative teaching or teaching away from using adipic acid in Matsumoto and adipic acid not being among the preferred compounds would not constitute a teaching away.
Also, the Examples in Applicant’s Specification do not show criticality for the carboxylic acid only comprising adipic acid as terephthalic acid, trimellitic anhydride and one of adipic acid and sebacic acid are used for the carboxylic acid composition 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785